Motion for an enlargement of time granted and the time of all of the parties who have taken appeals from the final decree of the Supreme Court, Bronx County, entered on November 9, 1959, to file the record on appeal and appellants’ points is extended to and including February 28, 1961, with notice of argument for the April 1961 Term of this court, said appeal to be argued or submitted when reached. That branch of the motion requesting an order of this court directing the attorneys for the claimant to Damage Parcel 96 to act on the city’s proposed case on appeal, pursuant to rule 230 of the Rules of Civil Practice, is denied, without prejudice to an application before the Trial Justice to certify the record on appeal pursuant to section B15-25.0 of the Administrative Code of the City of New York. Concur—Botein, P. J., Valente, Stevens, Eager and Bergan, JJ.